DETAILED ACTION
Status of Application
Receipt of the Claim set and remarks, filed 7/12/2022, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn.
Claims 4 and 9 are cancelled.
Claims 1-3, 5-8, and 10-20 are pending and currently under consideration. 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s arguments have been fully considered and are sufficient to overcome the previous rejections. However, upon further consideration, Examiner now relies on the Pahlck et al. (WO1991006277A1). The new grounds of rejection under 35 USC 103 are not necessitated by amendment, therefore, this action is made NON-FINAL.

Claim Rejections - 35 USC §102/103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed 
invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 10-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murty et al. (US 20140357708 A1) hereinafter Murty.
Anticipation
	Pahlck is drawn to cosmetic formulations comprising pigments (abstract and claims 23-37).
 	Regarding claims 1-3, 5-8, 10-18, and 20, Pahlck discloses cosmetic formulations having dispersed therein rupturable microcapsules the cores of which comprise pigmented solid particles dispersed in a hydrophobic, non-volatile, low-viscosity liquid carrier (pg. 4, ln 5-8).
 	Pahlck discloses cosmetic formulations useful for imparting color to the surface of the skin. Such formulations, generally referred to as "makeup", may have many different forms including without limitation lipstick, foundation, face powder, blush, eyeshadow and so on. Each makeup form, in turn, generally includes a color component in the form of pigmented solid particles for giving it its characteristic color or "shade", or other solid particles for giving it a desired texture or sheen (mica, pearlescents, waxes, etc.) with the color component (pg. 5, ln 1-5).
 	Pahlck discloses a selected colorant in the form of pigmented solid particles is mixed with a suitable liquid carrier in an amount ranging up to about 70% by weight of the total dispersion, i.e. the remainder of the dispersion comprises not less than about 30% by weight of the liquid carrier(pg. 5, ln 25 - pg. 6, ln 2).
 	Pahlck discloses suitable pigments may comprise any organic or inorganic pigment or colorant approved for use in cosmetics by the CTFA and the FDA such as the lakes, iron oxides, titanium dioxide, iron sulfides, or other conventional pigments used in cosmetic formulations. Conventional approved dyes may also be used provided they are hydrophobic (water insoluble). The lakes (organic) and the iron oxides are particularly preferred because of their excellent color intensity (pg. 6, ln 17-23).
 	Pahlck discloses the ground pigment/liquid carrier dispersion is microencapsulated to form stable, dry, free flowing powder of micro-sized particles whose diameter ranges from about 2 to about 20 microns. It has been found that microcapsules having a diameter larger than 20 microns results in an unacceptable cosmetic product by feeling rough or gritty on the skin (pg. 9, ln 7-12).
 	Pahlck discloses the initial pigment dispersion is microencapsulated to form capsules ranging in size from about 2 microns to about 20 microns, wherein the internal phase or core of pigment/oil preferably comprises from about 80% to about 90% of each capsule by weight (pg. 10, ln 15-20).
 	Obviousness
	Pahlck does not explicitly disclose the particle as claimed in a single embodiment.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pahlck, to arrive at the instant invention. 
 	One of ordinary skill in the art would have been motivated to do so because Pahlck discloses pigment/liquid carrier dispersion is microencapsulated to form stable, dry, free flowing powder of micro-sized particles (pg. 9, ln 7-12).  Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
The Supreme Court has acknowledged:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation... 103 likely bars its patentability...if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions......the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615